Citation Nr: 0622224	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-37 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to separate schedular 10 percent ratings for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

The appellant had active military service from March 1969 to 
March 1971.  He served in Vietnam and was awarded the Purple 
Heart Medal, the Bronze Star Medal, and the Combat Infantry 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
that denied separate schedular 10 percent ratings for 
bilateral tinnitus.  The appellant filed a Notice of 
Disagreement (NOD) in November 2003, and the RO issued a 
Statement of the Case (SOC) in December 2003.  The appellant 
filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
in December 2003.

In July 2005, the Board informed the veteran and his 
representative that a temporary stay had been imposed on 
processing his claim for a higher rating for tinnitus.  

As regards the stay, the Board notes that, during the 
pendency of this appeal, in the case of Smith v. Nicholson, 
19 Vet. App. 63 (2005), the United States Court of Appeals 
for Veterans Claims (Court or CAVC) reversed a Board decision 
that found that, under pre-June 2003 regulations, no more 
than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  
Thereafter, the VA Secretary imposed a stay on adjudication 
of similar claims, including the claim herein under appeal, 
pending resolution of the issue by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  Recently, 
the Federal Circuit issued the decision Smith v. Nicholson, 
No. 05-7168 (Fed. Cir. June 19, 2006), which reversed the 
lower Court's decision and affirmed VA's authority to 
interpret its own regulations.  As a result, the Secretary of 
Veterans Affairs has lifted the stay, and the Board may 
proceed with its consideration of the issue on appeal.     




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable VA regulations, is assigned a single 
disability rating.  


CONCLUSION OF LAW

The claim of entitlement to separate schedular 10 percent 
ratings for bilateral tinnitus is without legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

As regards the claim on appeal, the appellant and his 
representative have been notified of the reasons for the 
denial of the claim and afforded opportunity to present 
evidence and argument pertinent to the claim.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the appellant.  As will be 
explained below, the claim lacks legal merit.  As the law, 
not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

In an August 2000 rating decision, the RO granted service 
connection and assigned a 10 percent rating for tinnitus, 
effective February 28, 1999 (based on a VA examination in 
July 2000 that showed constant bilateral tinnitus).  The 
schedular rating was assigned pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260.  

In January 2003, the appellant's representative filed a claim 
on behalf of the appellant requesting increased evaluation 
for the appellant's bilateral tinnitus-specifically, the 
appellant's representative requested a separate 10 percent 
rating for each ear.  In February 2003, the RO denied the 
claim because the appellant's current 10 percent rating was 
the maximum amount allowed by law.  

Initially, the Board notes that DC 6260 was revised effective 
in June 2003 to provide that only a single 10 percent 
evaluation is to be assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, DC 6260, Note 2 (2003).  The appellant's 
representative filed an NOD in November 2003 that asserts, 
citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), that 
because the appellant's claim for separate ratings was filed 
prior to June 13, 2003, the Board must apply the law in 
effect prior to June 2003, which did not expressly prohibit 
the assignment of separate ratings.

In Karnas, the Court held that, where a law or regulation 
changes during the pendency of a claim or appeal, the Board 
must apply the version of the law that is more favorable to 
the claimant.  In Kuzma v. Principi, 341 F. 3d 1327 (Fed. 
Cir. 2003), the Federal Circuit expressly overruled the 
Court's holding in Karnas to the extent that that decision 
allowed the retroactive application of a statute or 
regulation, where the statute or regulation did not expressly 
provide for retroactive application.  The Federal Circuit's 
decisions leading up to the decision in Kuzma clearly show 
that it was the intent of the Federal Circuit to overrule the 
holding in Karnas as it might be applied to any change in a 
statute or regulation.  See Dyment v. Principi, 287 F. 3d 
1377 (Fed. Cir. 2002); see also Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002).

Nevertheless, the change to DC 6260 effective in June 2003 
did not provide for retroactive application.  See VA's 
Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  The appellant is, 
therefore, at least entitled to application of the prior 
version of the regulation for the months of eligibility prior 
to June 2003.  See Smith (Ellis) v. Principi, 17 Vet. App. 
168 (2003) (although the change to the regulation prohibits 
the assignment of separate ratings for tinnitus effective in 
June 2003, the Board must analyze the applicability of 
separate ratings prior to June 2003).

The VA's General Counsel addressed this issue in a 
precedential opinion issued in May 2003.  The General Counsel 
held that DC 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other DC.   See VAOPGCPREC 2-03.  The Board notes that 
the Court's decision in Smith invalidated VAOPGCPREC 2-03 to 
the extent that the General Counsel's opinion was 
inconsistent with 38 C.F.R. § 4.25(b) and the pre-June 2003 
version of DC 6260.  However, the Federal Circuit's Smith 
decision has reversed the Court's decision, so the holdings 
of VAOPGCPREC 2-03 continue to be binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 (2005).

In a VA Form 646 (Statement of Accredited Representative in 
Appealed Case) filed in March 2004, the representative 
asserts that 38 C.F.R. § 4.25(b) requires separate ratings 
for each ear.  Specifically, the appellant's representative 
emphasizes that, pursuant to the phrase in 38 C.F.R. 
§ 4.25(b) "except as otherwise provided in this schedule, 
the disabilities arising from a single disease entity ... are 
to be rated separately as are all other disabling conditions, 
if any."  The Board will, therefore, address the issue of 
whether, under the provisions of 38 C.F.R. § 4.25(b), 
bilateral tinnitus constitutes two separate disabilities that 
are eligible for separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2005); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03, the General 
Counsel noted that tinnitus is the perception of sound in the 
absence of any external stimulus (citing The Merck Manual 665 
(17th ed. 1999).  VA also discussed the nature of tinnitus in 
the proposed amendment to DC 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that, in true tinnitus, the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to DC 6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The Board thus 
finds that the application of 38 C.F.R. § 4.25(b) does not 
provide a basis for assigning separate disability ratings for 
bilateral tinnitus.

Prior to the May 2003 amendment, DC 6260 did not expressly 
indicate whether, in the case of bilateral tinnitus, each ear 
was to be rated separately.  However, the United States 
Supreme Court has held that ambiguity is a creature not of 
definitional possibilities, but of statutory context.  Brown 
v. Gardner, 513 U.S. 115 (1994).  By reading the rating 
criteria for DC 6260 in the context of the remaining 
provisions of the Rating Schedule, it is clear that a maximum 
10 percent rating may be assigned for tinnitus, regardless of 
whether it is unilateral or bilateral, and that separate 
10 percent ratings cannot be assigned for tinnitus in each 
ear.

This finding is supported by the regulatory scheme that forms 
the basis for evaluating the severity of a service-connected 
disability.  Disability ratings are based on the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  The basis of 
disability evaluations is the ability to function under the 
ordinary conditions of daily life, including employment.  
Regardless of the location of the disability, evaluations are 
based upon lack of usefulness of these body parts or systems.  
38 C.F.R. § 4.10 (2005).

The Board also looks to the DCs pertaining to the auditory 
system that distinguish between unilateral and bilateral 
manifestations.  For example, the rating for hearing loss is 
dependent on whether there is hearing loss in both ears, or 
only one ear.  In addition, DC 6207 provides a 30 percent 
rating for the complete loss of one auricle, and a 50 percent 
rating for the complete loss of both auricles.  
Significantly, none of the remaining DCs pertaining to the 
auditory system distinguishes between unilateral and 
bilateral involvement.  If one section of a statute includes 
specific language, but that language is missing from another 
section of the same statute, it is generally presumed that 
such omission is intentional.  See Brown, 513 U.S. at 120.  
Thus, reading DC 6260 in the context of the remaining 
diagnostic codes pertaining to the auditory systems further 
establishes that a 10 percent rating is the maximum 
assignable rating for tinnitus, regardless of whether the 
involvement is unilateral or bilateral.  

In view of the Federal Circuit's decision in Smith, and the 
other legal authority addressed above, the Board finds that 
the arguments of the appellant and his representative are 
without merit, and that the claim for separate schedular 10 
percent ratings for bilateral tinnitus must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim for lack of legal merit).  


ORDER

The claim of entitlement to separate schedular 10 percent 
ratings for bilateral tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


